Citation Nr: 1706837	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-47 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for septal deviation.

2.  Entitlement to service connection for left hand/finger numbness.

3.  Entitlement to an increased rating for post traumatic stress disorder (PTSD) with a mood disorder NOS with anxious and depressive features, rated as 10 percent disabling prior to February 11, 2010, and 50 percent disabling thereafter.

4.  Entitlement to an initial rating in excess of 20 percent for partial complex seizure disorder.

5.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

6.  Entitlement to an initial rating in excess of 10 percent for paresthesias of right foot.

7.  Entitlement to an initial rating in excess of 10 percent for right leg varicose veins.

8.  Entitlement to an initial rating in excess of 10 percent for left leg varicose veins.

9.  Entitlement to an initial compensable rating for left elbow epicondylitis.

10.  Entitlement to an initial compensable rating for right foot pes planus with plantar fasciitis.

11.  Entitlement to an initial compensable rating for left foot pes planus with plantar fasciitis.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).
In an August 2010 rating decision, the RO awarded an increased 50 percent disability rating for the Veteran's psychiatric disorder, effective February 11, 2010.  Also at that time, the RO recharacterized the psychiatric disorder as PTSD with a mood disorder NOS with anxious and depressive features.  Thereafter, the Veteran expressed disagreement with the effective date of the 50 percent rating, specifically asserting that a 50 percent rating should be assigned effective August 18, 2008.  As discussed in more detail below, the Board finds that the Veteran has effectively withdrawn his appeal as to entitlement to a higher rating for the period since February 11, 2010.  However, the issue of entitlement to a higher 50 percent rating for the period prior to February 11, 2010, remains on appeal.

The Veteran requested a Board hearing in his November 2009 substantive appeal and a December 2009 statement.  However, he withdrew his Board hearing request in January 2015.  Thus, the request is considered withdrawn.

The issues of entitlement to an increased rating for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, August 18, 2008, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, panic, memory impairment, and impaired impulse control.

2.  In a January 2015 statement, the Veteran's service representative reported that the Veteran wished to "withdraw all issues on appeal with the exception of" claims of entitlement to an earlier effective date for a 50 percent rating for PTSD, and an increased rating for partial complex seizure disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 18, 2008, for the award of a 50 percent rating for PTSD are met.

2.  The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for septal deviation and left hand/finger numbness, entitlement to increased ratings for left knee degenerative joint disease, paresthesias of right foot, right leg varicose veins, left leg varicose veins, left elbow epicondylitis, right foot pes planus with plantar fasciitis, left foot pes planus with plantar fasciitis, and entitlement to a disability rating in excess of 50 percent for PTSD for the period since February 11, 2010, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD prior to February 11, 2010

The Veteran contends that a 50 percent disability rating for PTSD is warranted effective August 18, 2008, the effective date of service connection for his pyshiatirc disorder and the day following his separation from service.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411 for PTSD, provides the following ratings for psychiatric disabilities.  38 C.F.R. § 4.130.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the phrase "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) page 32); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Following a careful review of the record, the Board finds that a rating in excess of 10 percent is warranted for PTSD for the period prior to February 11, 2010.  Specifically, the Board finds that a 50 percent rating for PTSD is warranted effective the date of service connection, or August 18, 2008.

In this regard, the evidence during the period prior to February 11, 2010, shows symptoms productive of disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, impairment of short-term memory, impaired judgment, and arguably some inappropriate behavior, which combined more nearly approximate a higher 50 percent rating.  

For example, during a September 2008 VA examination, the Veteran reported depression and anxiety, noting that he may cry several times per week and can be very negative and pessimistic.  Although he was working full time as a teacher to disturbed children, he found the work to be too stressful and had submitted his resignation.

In a November 2008 statement, the Veteran's wife competently reported that the Veteran was stressed about retirement, had experienced increased seizures related to stress from his job teaching which caused him to resign, and had been irritable and forgetful.  Then, in March 2009, the Veteran reported to a VA provider that his teaching career was over because he roughly grabbed a student.  During the appointment, the Veteran then "roughly" grabbed the provider's shoulder to demonstrate how the incident with the student occurred.  He also reported his suspicion that his wife was having an affair and that he obtained his wife's phone records to verify her infidelity.  He was noted to have a briefcase full to overflowing with loose, disorganized papers at the time of the appointment.  The Veteran further reported that he has problems with anger, yells and curses, argues with his wife, and has no friends.  His speech during his appointment was pressured, rapid, angry, and peppered with profanity.  His thought processes were also significant for racing thoughts, loose associations, and the Veteran often could not complete a sentence without veering off onto another topic.  Other symptoms reported included despair and hopelessness.  A GAF score of 47 was assigned, indicating serious impairment.

In April 2009, the Veteran was still noted to have tangential thought processes, though he was aware of it and self-corrected.  In August 2009, the Veteran reported difficulty sleeping, and it was noted that his anger problems interfered with his work as a teacher.  Then, in a January 2010 statement, the Veteran's mental health provider noted that the Veteran had been seen three times, most recently in October 2009, at which time a GAF score of 58 was assigned.  She noted that the Veteran's seizure medication was effective in reducing the Veteran's psychiatric symptoms, but that he would require continuous medicaiotn in order to maintain the level of symptom control.

Cognizant that September 2008 VA examiner found the Veteran's ysmptoms to be transient or mild and assigned a GAF score of 60.  However, that examination was conducted just one month out of service

http://vacoappbva2/lsa/cgi-bin/query-meta.exe?v%3aproject=lsa-bva-counsel-judge-project&v%3asources=lsa-bva-dec-2014-collection&query=%20DOCUMENT_KEY%3a%22file%3a%2f%2f%3a80%2fE%3a%2fdocuments%2fDecisions2000-current%2f2014%2f1414980.txt%2f%22&v%3aframe=cache&search-vfile=viv_4BZ3PC&search-state=%28root%29%7croot&docid=file%3a%2f%2f%3a80%2fE%3a%2fdocuments%2fDecisions2000-current%2f2014%2f1414980.txt%2f&lnquery=effective%20date%20%2fs%2050%20percent%20rating&querytype=boolean&title=file%3a%2f%2f%2fE%253a%2fdocuments%2fDecisions2000-current%2f2014%2f1414980.txt&render.quirks-mode=false&



II.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's service representative submitted correspondence in January 2015 indicating that the Veteran wished to withdraw from appellate review the issues of entitlement to service connection for septal deviation and left hand/finger numbness, entitlement to increased ratings for left knee degenerative joint disease, paresthesias of right foot, right leg varicose veins, left leg varicose veins, left elbow epicondylitis, right foot pes planus with plantar fasciitis, left foot pes planus with plantar fasciitis, and entitlement to a disability rating in excess of 50 percent for PTSD for the period since February 11, 2010.  

As it pertains to the PTSD increased rating claim, the Board is cognizant that the Veteran is presumed to be seeking the maximum benefit on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, however, the points out that the January 2015 statement clearly states that the only issues the Veteran wished to continue on appeal included the seizure disorder increased rating and "[d]enial of entitlement to a 50 percent evaluation for PTSD with mood disorder effective the day following discharge from the military 8/18/08."  Thereafter, in a December 2016 brief, the Veteran's service representative listed the only issues on appeal as whether the AOJ erred in denying entitlement to rating in excess of 20 percent for a seizure disorder, and whether the AOJ "erred when it denied an effective date of August 18, 2008, for the 50 percent evaluation for Post-Traumatic Stress Disorder?"   The representative reiterated the Veteran's wish "to only pursue the issues listed above" and in the arguments section, again noted the Veteran's contention that "the 50 percent evaluation for PTSD should be effective as of the date following his retirement from active service."   Moreover, the representative provided specific regulations pertaining to the assignment of effective dates, but did not offer any discussion of the criteria for a higher rating for PTSD.  Notably, there has been no additional argument on or assertion of entitlement to a rating in excess of 50 percent.  Thus, the Board concludes that the Veteran has effectively withdrawn from appeal the issue of entitlement to a disability rating in excess of 50 percent for the period from February 11, 2010, and is clearly seeking only a higher 50 percent rating for the period prior to February 11, 2010, to include from the effective date of service connection on August 18, 2008, the day following discharge from service.

As a result, there remain no allegations of errors of fact or law for appellate consideration as to the issues of entitlement to service connection for septal deviation and left hand/finger numbness, entitlement to increased ratings for left knee degenerative joint disease, paresthesias of right foot, right leg varicose veins, left leg varicose veins, left elbow epicondylitis, right foot pes planus with plantar fasciitis, left foot pes planus with plantar fasciitis, and entitlement to a disability rating in excess of 50 percent for PTSD for the period since February 11, 2010.  Accordingly, the Board does not have jurisdiction to review the appeal , and it is dismissed.


ORDER


A 50 percent rating for PTSD is granted effective August 18, 2008.
The appeal regarding the issue of entitlement to service connection for septal deviation is dismissed.  

The appeal regarding the issue of entitlement to service connection for left hand/finger numbness is dismissed.

The appeal regarding the issue of entitlement to an increased rating for left knee degenerative joint disease is dismissed.

The appeal regarding the issue of entitlement to an increased rating for paresthesias of the right foot is dismissed.

The appeal regarding the issue of entitlement to an increased rating for right leg varicose veins is dismissed.

The appeal regarding the issue of entitlement to an increased rating for left leg varicose veins is dismissed.

The appeal regarding the issue of entitlement to an increased rating for left elbow epicondylitis is dismissed.

The appeal regarding the issue of entitlement to an increased rating for right foot pes planus with plantar fasciitis is dismissed.

The appeal regarding the issue of entitlement to an increased rating for left foot pes planus with plantar fasciitis is dismissed.

The appeal regarding the issue of entitlement to an increased rating for PTSD for the period from February 11, 2010, is dismissed.  


REMAND

The Veteran seeks an increased rating for the period prior to February 11, 2010, and an increased rating for his service-connected seizure disorder.


1/10.  Vet seen as walk-in.  requests letter for VA disability board, appealing 10 percent rating for mood d/o.  O: neat, clean appearance, affect calm.  Speech wnl re: rate, rhythm, tone.

1/11. Vet calls and wants letter in support of his request to increase disability rating.

1/12.  Exercises daily, in Afghanistan.

Evans army hospital, depression from 1997 to 2005. Per June 2008 4142.  Faxed 8/08.  Sticky note "Not seen DBH 03-08"

Dept of army fort carson medical department.11/11.  Seen in neuro.  Recently employed as contractor in Afghanistan.

VAX 10/08.  Primary care  at Evans Army Hospital.  Not currently employed.  No loss of days except for PT and appointments in past year b/c of health problems.  Says he was supposed to coach football but could not b/c of cold weather injury.

July 2010 VA tx.  Wants letter stating seizure free for a year for job in Afghanistan.

Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


